Name: Commission Regulation (EEC) No 2883/83 of 14 October 1983 amending for the second time Regulation (EEC) No 1371/81 laying down detailed rules for the administrative application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/ 14 Official Journal of the European Communities 15 . 10 . 83 COMMISSION REGULATION (EEC) No 2883/83 of 14 October 1983 amending for the second time Regulation (EEC) No 1371/81 laying down detailed rules for the administrative application of monetary compensatory amounts stances ; whereas application of the provision in this way should be avoided ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Manage ­ ment Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas Article 8 of Commission Regulation (EEC) No 1371 /81 (3), as amended by Regulation (EEC) No 2898/81 (4), lays down the rules to be applied in respect of products covered by inward processing arrangements ; Whereas the rules for the calculation of monetary compensatory amounts should be clarified with regard to application of such amounts in cases where :  Article 8 (4) of Regulation (EEC) No 1371 /81 applies,  products falling within heading No 1 7.02 or subheading 21.07 F of the Common Customs Tariff are obtained under inward processing from cereals or processed cereals and subsequently used in the manufacture of goods covered by Council Regulation (EEC) No 3033/80 (*),  goods covered by Regulation (EEC) No 3033/80 are used in the manufacture of goods governed by the same Regulation ; Whereas Article 19 of Regulation (EEC) No 1371 /81 provides that no monetary compensatory amounts are to be charged on certain supplies for victualling ; whereas rules should be laid down as to the evidence to be produced showing that the products have reached the intended destination ; Whereas Article 20 of Regulation (EEC) No 1371 /81 authorizes Member States not to grant or levy mone ­ tary compensatory amounts on products declared at the same time both for release at import and for re-export ; whereas ill-considered application of this provision, particularly in cases where monetary compensatory amounts have been fixed in advance , may have consequences not justified by the circum Article 1 Regulation (EEC) No 1371 /81 is hereby amended as follows : 1 . In Article 8 : (a) The following sentence is added to &gt; the first subparagraph of paragraph 4 : 'Where calculation of the monetary compensa ­ tory amount for the obtained product has taken account of a production refund in respect of a basic product incorporated in the obtained product, this shall also be taken into account in the calculation of the amount to be deducted.' (b) Paragraph 6 is replaced by the following para ­ graphs 6, 7 and 8 : '6 . In the case of obtained goods covered by Regulation (EEC) No 3033/80 containing products falling within heading No 17.02 or subheading 21.07 F of the Common Customs Tariff which have been obtained from cereals or processed cereals, the quantities of basic products actually used and the notional quanti ­ ties indicated in Annex I to Regulation (EEC) No 3034/80 shall , by way of derogation from the second subparagraph of paragraph 4, be grouped together within the following two cate ­ gories :  cereals and processed cereals ; lactose, sugar and sugar syrups,  milk and milk products, other than lactose . 7 . Where the goods referred to in the second subparagraph of paragraph 5 are used in proces ­ sing, the notional quantities indicated in Annex I to Regulation (EEC) No 3034/80 shall , for the purposes of the comparison referred to in the second subparagraph of paragraph 4, be consi ­ dered as the quantities of basic products actually used. (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 OJ No L 199, 22. 7. 1983, p. 11 . (3) OJ No L 138, 25 . 5 . 1981 , p . 1 . O OJ No L 287, 8 . 10 . 1981 , p. 1 . Ã  OJ No L 323, 29 . 11 . 1980, p . 1 . 15. 10 . 83 No L 283/ 15Official Journal of the European Communities  "Livraison pour 1 avitaillement  rÃ ¨glement (CEE) n0 1371 /81 ",  Fornitura per approvvigionamento di bordo  regolamento (CEE) n . 1371 /81 ",  Levering voor bevoorrading  Verordening (EEG) Nr. 1371 /81 ". 8 . The advance fixing certificates referred to in Article 6 of Regulation (EEC) No 3035/80 giving refunds for the basic products may not he used where they entail advance fixing of the monetary compensatory amount.' 2. The words 'the transport document and' in the first subparagraph of Article 15 (5) are deleted. 3 . The following paragraphs 3 and 4 are added to Article 19 : '3 . For the purposes of paragraph 1 , if a product for which export formalities have been completed crosses the territory of a Member State other than that where the formalities are completed before reaching the destination specified, evidence that the product has reached the intended destination shall be furnished by submission of Control Copy T No 5, issued and used in accordance with the provi ­ sions of Regulation (EEC) No 223/77 and of this Regulation . Boxes 101 and 103 of the control copy shall be completed ; box 104 shall be completed by striking out the first indent and adding one of the following phrases to the second indent.  "Supply for victualling  Regulation (EEC) No 1371 /81 ", 4. Where the control copy is not returned to the customs office of departure or the relevant central body within three months of its issue owing to circumstances beyond the control of the exporter, the latter may ask the competent agency to accept other documents as equivalent, stating thp grounds for the request and furnishing documentary evidence in support. Such supporting documents shall include confirmation by the customs office responsible for checking the destination in ques ­ tion that the intended destination has been reached.' 4 . Article 20 is replaced by the following : 'Article 20 Member States are authorized not to grant or levy monetary compensatory amounts on products declared at the same time both for release at import and for re-export, provided that this does not result in an advantage or disadvantage not justified in terms of the application of the system of monetary compensatory amounts. Where recourse is had to this authorization, Member States shall ensure that no monetary compensatory amount is paid or levied .' Article 2 This Regulation shall enter into force on 1 December  "Levering til proviantering  forordning (EÃF) nr. 1371 /81 ",  "Lieferung zur Bevorratung  Verordnung (EWG) Nr. 1371 /81 ",  "Ã Ã Ã ¿Ã ¼Ã ®Ã ¸Ã µÃ ¹Ã ± Ã ³Ã ¹Ã ± Ã Ã Ã ¿Ã Ã ¿Ã ´Ã ¿Ã Ã ¯Ã ±  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1371 /81 ", 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1983 . For the Commission Poul DALSAGER Member of the Commission